2016 UT App 77



              THE UTAH COURT OF APPEALS

                    HOPE ANN MULLINS,
                        Appellee,
                            v.
                 ALAN CHRISTOPHER MULLINS,
                        Appellant.

                    Memorandum Decision
                      No. 20141025-CA
                     Filed April 14, 2016

          Fifth District Court, St. George Department
              The Honorable G. Michael Westfall
                          No. 124500424

       Daniel J. Tobler and Benjamin L. Wilson, Attorneys
                          for Appellant
          Robert W. Ickes and Sonia H. Ickes, Attorneys
                          for Appellee

JUDGE KATE A. TOOMEY authored this Memorandum Decision, in
  which JUDGE STEPHEN L. ROTH and SENIOR JUDGE RUSSELL W.
                    BENCH concurred.1

TOOMEY, Judge:

¶1      In this case, we must determine whether the trial court
abused its discretion when it awarded Hope Ann Mullins (Wife)
$1,200 per month in alimony or when it considered her student-
loan debt in the distribution of the parties’ debt. We conclude
that it did not and therefore affirm.




1. Senior Judge Russell W. Bench sat by special assignment as
authorized by law. See generally Utah R. Jud. Admin. 11-201(6).
                        Mullins v. Mullins


                        BACKGROUND

¶2    Alan Christopher Mullins (Husband) and Wife married
on August 16, 2002.2 The parties had three children together and
separated in October 2010. Wife filed for divorce in April 2012.

¶3     Wife was not employed during the marriage. Though
Wife started college, the parties agreed she would be a stay-at-
home mother and, consequently, Wife did not finish her degree.
Husband has a bachelor’s degree in criminal justice and, at the
time of trial, was a mechanic for the United States Navy. He also
maintained a second job at a gas station.

¶4     For the first few months of the separation, Wife had
access to $4,000 a month from a joint bank account. After that
Husband paid Wife $2,583 a month for a few months—$1,383 for
child support and $1,200 for alimony as requested in her divorce
petition.3 Beginning in September 2012, Husband started paying
only $1,383 a month for child support and provided no other
financial support. As a result, Wife began supplementing her
income with government assistance in January 2013.

¶5    During the August 2014 bench trial, the parties each
submitted financial declarations and testified extensively
regarding their respective incomes and expenses. The court
found that Husband had a net monthly income of about $5,900.

2. ‚On appeal from a bench trial, we view the evidence in a light
most favorable to the trial court’s findings, and therefore recite
the facts consistent with that standard.‛ Kidd v. Kidd, 2014 UT
App 26, ¶ 2 n.1, 321 P.3d 200 (citation and internal quotation
marks omitted).

3. The divorce petition requested that Husband receive alimony
from Wife. But we assume this is an error because Wife clearly
requested alimony from Husband, and Husband paid the
requested amount for two months after being served with the
petition.



20141025-CA                     2               2016 UT App 77
                        Mullins v. Mullins


It determined Husband had $740 per month in excess of his
needs. The court imputed $2,276 total monthly income to Wife
based on child support income of $1,4264 and her projected
earnings of $850.5 Based on the parties’ incomes and expenses, it
ordered Husband to pay $1,272 per month in child support and
$1,200 per month in alimony.

¶6     The trial court also made findings regarding the parties’
debts. Wife testified she had a personal credit-card debt of
$3,000, a debt with an electronics store of $1,200, and a student-
loan debt of $23,000. Husband’s financial declaration listed two
credit-card debts solely in his name and student-loan debt,
totaling $9,075 and $7,933 respectively. In addition, the parties
had a joint consolidation loan of $8,328 and a joint credit-card
debt of $5,774. The parties also jointly had a car loan, but
Husband possessed the car and was paying the balance.

¶7     The court heard testimony on the nature of the debts and
how they were accumulated and by whom. For example, both
Husband and Wife testified regarding the shared credit-card
debt, their student loans, and the car loan. Wife indicated that
although they had a shared credit card, Husband was in
possession of the card and she had not used it for the past four
years. The court then made factual findings regarding which
debts were marital debts. Specifically, the court concluded that
even though Wife’s student-loan debt was incurred after the
couple’s separation, it was a marital debt because it was incurred
while the parties were married. The court ordered that each
party be responsible for his or her separate debts, that Wife pay


4. This figure includes $1,272 from Husband and $154 she
received in support for another child from a previous
relationship.

5. Wife started a new job the week of trial, also at a gas station,
but had not yet received a paycheck, so the court assessed her
take-home pay based on her testimony of her expected income.



20141025-CA                     3                2016 UT App 77
                        Mullins v. Mullins


her student-loan debt, and that Husband pay the balance of the
marital debts, including the shared credit card, car loan, and
consolidation loan.


                            ANALYSIS

¶8     On appeal, Husband challenges the court’s alimony
award and the allocation of the marital debts. We address each
of these issues in turn.

                            I. Alimony

¶9      Husband argues the trial court erred in calculating the
alimony award because it did not properly consider Wife’s
needs or his ability to pay. ‚Trial courts have considerable
discretion in determining alimony . . . and [determinations of
alimony] will be upheld on appeal unless a clear and prejudicial
abuse of discretion is demonstrated.‛ Boyer v. Boyer, 2011 UT
App 141, ¶ 9, 259 P.3d 1063 (alteration and omission in original)
(citation and internal quotation marks omitted).

¶10 ‚The Utah Supreme Court has held that the purpose of
alimony is to equalize the standard of living for both spouses,
maintain them at their present standard of living as much as
possible, and avoid the necessity of one spouse receiving public
assistance.‛ Boyle v. Boyle, 735 P.2d 669, 671 (Utah Ct. App. 1987).
The court may not award alimony based on income equalization
alone, but must also analyze ‚the financial needs and condition
of the recipient spouse‛ and ‚the ability of the payor spouse to
provide support.‛ Bakanowski v. Bakanowski, 2003 UT App 357,
¶ 8, 80 P.3d 153; see also Utah Code Ann. § 30-3-5(8)(a)(i), (iii)
(LexisNexis 2013). ‚In considering these factors, the trial court is
required to make adequate factual findings on all material
issues, unless the facts in the record are clear, uncontroverted,
and capable of supporting only a finding in favor of the
judgment.‛ Bakanowski, 2003 UT App 357, ¶ 9 (citation and
internal quotation marks omitted).



20141025-CA                     4                 2016 UT App 77
                        Mullins v. Mullins


¶11 First, the court must look to the needs of the recipient
spouse. Husband argues the trial court erred by basing Wife’s
alimony ‚needs on what she testified she needed for living
expenses to provide for herself and her children at the time of
trial.‛ Rather, he argues, the trial court should have ‚determined
[Wife’s] need for alimony based upon her standard of living at
the time she was married to [Husband].‛

¶12 ‚Usually the needs of the spouses are assessed in light of
the standard of living they had during marriage.‛ Martinez v.
Martinez, 818 P.2d 538, 542 (Utah 1991). But ‚[i]n some
circumstances, it may be appropriate to try to equalize the
spouses’ respective standards of living.‛ Id.; accord Utah Code
Ann. § 30-3-5(8)(e), (f). ‚[T]he court shall consider all relevant
facts and equitable principles and may, in its discretion, base
alimony on the standard of living that existed at the time of
trial.‛ Id. § 30-3-5(8)(e).

¶13 Here, the court made detailed findings regarding Wife’s
needs. For example, the court found that Wife had access to
$4,000 for several months after the separation and that although
Wife testified her needs were $3,000 minimum, Wife’s financial
declaration, supplemented by her testimony, indicated that her
monthly expenses were closer to $3,900. The court calculated
Wife’s needs to be in the range of $3,000 to $3,900 based on her
testimony, her financial declaration, and the added expense of a
car payment incurred after her financial declaration was
submitted. After considering Wife’s income,6 the court stated, ‚If




6. Husband argues the trial court erred in determining Wife’s
take-home pay to be $850. We are not persuaded. Because Wife
had not yet received a paycheck, her testimony was the only
evidence before the court on which to make a determination.
Husband offered no evidence to contradict her testimony, and
rule 52(a) of the Utah Rules of Civil Procedure authorized the
court to make findings on oral evidence.



20141025-CA                     5               2016 UT App 77
                        Mullins v. Mullins


I subtract her living expenses . . . she’s upside down still about
$1,625 every month, and he has an excess of $740.‛ It explained,

      if [the court] order[ed] only [$740 in alimony], she’s
      still upside down. She doesn’t have anywhere near
      enough money to live on. . . . Essentially both of
      them are in a situation where they’re going to have
      to cut back. . . . That’s just using the $3,000. If [the
      court] actually use[d] her financial declaration,
      which shows her in—or need at about $3900, it
      becomes much more of a discrepancy.

¶14 We are not convinced that the court erred in considering
Wife’s needs in determining the alimony award. Although the
court determined Wife’s needs based on her standard of living
after the parties’ separation, it explained that Husband’s and
Wife’s standards of living needed to be equalized because there
was not enough income to meet either party’s needs. The court
determined that if Wife received all of the child support
awarded to her and alimony of $1,200, Wife would ‚still have a
deficit of as much as $424.00 each month and [Husband] a deficit
of $460.00.‛ The court thus awarded alimony of $1,200 a month
‚in order to equalize their respective standards of living.‛ We
also note that if the court had assessed Wife’s needs according to
the standard of living she had during the marriage as opposed to
the time of trial, her needs would have been even greater
because she had access to at least $4,000 per month until several
months after their separation.

¶15 Second, Husband asserts the trial court erred in
considering his ability to provide support when it ordered him
to pay $1,200 a month in alimony notwithstanding the fact that
he had only $740 in excess income. Specifically, he argues that,
according to this court’s holding in McPherson v. McPherson,
‚where there is not enough income to satisfy both parties’
reasonable needs, the award must be within the payor spouse’s
ability to pay.‛ 2011 UT App 382, ¶ 15, 265 P.3d 839.




20141025-CA                     6                 2016 UT App 77
                        Mullins v. Mullins


¶16 In McPherson, the trial court ordered the husband to pay
$1,531.43 more than his net monthly income. Id. ¶ 15. On appeal,
this court explained that ‚[i]n the absence of detailed findings
explaining the trial court’s rationale for imposing obligations
that [the husband] has no ability to meet, the alimony award
exceed[ed] the discretion of the trial court.‛ Id. ¶ 16. Our court
later clarified that an alimony award solely ‚designed to cover
[the recipient spouse’s] needs,‛ as in McPherson, is an abuse of
discretion because alimony awards should attempt to equalize
the parties’ incomes. Hansen v. Hansen, 2014 UT App 96, ¶ 7, 325
P.3d 864 (citation and internal quotation marks omitted). The
‚equalization of income—also termed ‘equalization of
poverty’—is appropriate in situations in which one party does
not earn enough to cover his or her demonstrated needs and the
other party does not have the ability to pay enough to cover
those needs.‛ Id. (citation and internal quotation marks omitted).
‚[E]ven in McPherson, this court acknowledged that on remand
the trial court would have ‘discretion to make whatever other
adjustments it deem[ed] necessary to achieve an equalization of
the parties’ standards of living or to explain its rationale for
assigning a disproportionate percentage of the shortfall to one
party.’‛ Id. (quoting McPherson, 2011 UT App 382, ¶ 16).

¶17 Unlike in McPherson, the court in this case made detailed
findings regarding the alimony award. Instead of calculating an
alimony award to cover Wife’s needs, the court explicitly
explained that it awarded the alimony amount of $1,200 per
month ‚in order to equalize [the parties’] respective standards of
living.‛ The trial court judge explained that, ‚[I]f there’s not
enough money to support both families at the standard to which
they’re entitled and that they’re used to, then I have to equalize
the pain as much as I can.‛ Indeed, the court determined that the
$1,200 alimony award ‚allocates to each party an approximately
equal share of the amount by which their apparent combined
needs exceed their combined incomes ([Wife] would still have a
deficit of as much as $424.00 each month and [Husband] a deficit
of $460.00).‛ In making this determination, the court calculated
that Wife’s ‚monthly deficit for her household is approximately



20141025-CA                     7               2016 UT App 77
                        Mullins v. Mullins


$724.00 to $1,624.00 per month, assuming she [receives] all of the
child support awarded to her. If this Court awards [Husband’s]
excess to [Wife], [she] still has a deficit of as much as $884.00
each month.‛ The court calculated Wife’s deficit by subtracting
her living expenses (which ranges from the $3,000 figure she
testified to and the $3,900 amount demonstrated by her financial
declaration) from her income of $2,276. The court also looked at
the relative financial situations of Wife and Husband and noted
that Husband had a much more substantial income than Wife
and should have paid her more than he did during the pendency
of the proceedings. Husband also indicated he might be able to
reduce his expenses by getting a less expensive car. Taking all of
these circumstances into account, we are not convinced that the
court erred in evaluating Husband’s ability to pay alimony.

¶18 We therefore conclude the trial court did not abuse its
discretion in determining the alimony award.

                        II. Marital Debts

¶19 Husband next contends the trial court erred in its debt
distribution. Although he argues the court erred by ‚dividing
the parties’ joint debts,‛ his position appears to be that because
Wife’s student loan was arguably not a joint debt it should not
have been considered in equalizing the parties’ debt.

¶20 ‚[T]here is no fixed formula upon which to determine a
division of debts‛ in a divorce action. Rehn v. Rehn, 1999 UT App
41, ¶ 19, 974 P.2d 306. Moreover, because trial courts are in the
‚best position to weigh the evidence, determine credibility and
arrive at factual conclusions,‛ Boyle v. Boyle, 735 P.2d 669, 670
(Utah Ct. App. 1987), they have ‚considerable latitude‛ and their
actions ‚are entitled to a presumption of validity,‛ Finlayson v.
Finlayson, 874 P.2d 843, 847 (Utah Ct. App. 1994) (citations and
internal quotation marks omitted). Accordingly, ‚it would be
inappropriate for [an appellate court] to reverse on an isolated
item of property or debt distribution.‛ Boyle, 735 P.2d at 670.
‚Rather, [we] must examine the entire distribution to determine
if the trial court abused its discretion.‛ Id. at 670–71.


20141025-CA                     8               2016 UT App 77
                       Mullins v. Mullins


¶21 Here, the court equalized the parties’ debts, taking into
consideration each of their respective debts. The court indicated
that it was ‚essentially ordering that each party keep whatever
they have.‛ In its order, the court stated,

      In terms of debt [Wife] owes about $23000.00 and
      [Husband] owes about $26500. Each party should
      retain their debts. [Wife] has about a $4200.00
      benefit with this allocation. Each party should be
      required to pay his or her own debts acquired
      during the marriage; [Wife] should be required to
      pay her student loan and [Husband] should be
      required to pay his student loan debt, the
      consolidation debt, the visa debt; and the van
      debt. Other debts incurred by [Husband] are his
      separate debts and are not included in the
      calculations.

Although Wife is responsible for only her student-loan debt and
Husband is responsible for his student-loan debt and the joint
debts, each party’s overall debt appears fairly equal. The court
acknowledged that Wife has a benefit but explained she still
‚has substantial debt‛ and is only ‚ahead of him in order to
equalize.‛ This distribution was not inequitable given the
employment status of the parties and Husband’s superior
earning capacity. See Baker v. Baker, 866 P.2d 540, 542–43 (Utah
Ct. App. 1993) (placing the majority of the marital debts on one
party was deemed equitable given the parties’ relative earning
capacities and current state of employment). Wife was employed
at a gas station earning eight dollars an hour with a monthly net
earned income of $850. Husband worked two jobs and had a
monthly income of about $5,900—almost seven times Wife’s
income.

¶22 Furthermore, even if we assume that it was correct to
characterize Wife’s student loan as a separate debt, aside from
Husband’s assertion that the court ‚failed to follow the
provisions of Utah Code Ann. §§ 30-3-5 and 30-2-5,‛ Husband
has not adequately briefed this argument. He has failed to


20141025-CA                    9                2016 UT App 77
                         Mullins v. Mullins


provide any citation to case law supporting his argument that
the court cannot consider the parties’ separate debts in an
attempt to equalize their debts. See State v. Thomas, 961 P.2d 299,
304–05 (Utah 1998) (explaining that an appellate court will not
address arguments that are not adequately briefed according to
rule 24(a)(9) of the Utah Rules of Appellate Procedure with
‚citations to the authorities, statutes, and parts of the record
relied on‛ and ‚development of that authority‛). Moreover, the
court did not make Husband ‚personally liable for [Wife’s]
separate debt.‛ See Utah Code Ann. § 30-2-5(1) (LexisNexis
2013). Rather, it expressly made Wife liable for her student-loan
debt and then allocated the joint debts to Husband to ‚equalize
the parties’ respective standards of living.‛ See id. § 30-3-5(8)(f).
We therefore determine the court did not abuse its discretion in
allocating the marital debts to Husband.


                          CONCLUSION

¶23 We conclude the trial court did not abuse its discretion in
its determination of alimony or its allocation of the parties’
debts. We therefore affirm.




20141025-CA                     10                 2016 UT App 77